United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1914
Issued: August 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 9, 2010 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ (OWCP) decision dated January 15, 2010. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a low back injury in the performance of duty on
May 24, 2008.
FACTUAL HISTORY
Appellant, then a 36-year-old correctional officer, filed a claim for benefits on May 24,
2008, alleging that she injured her lower back, right knee, right shoulder and right upper arm
when she slipped on a puddle of water while descending a flight of stairs.
1

5 U.S.C. § 8101 et seq.

Appellant submitted form reports dated May 27 and June 10, 2008 which indicated that
she was experiencing lower back, right knee and right shoulder pain and that she had sustained
an injury on May 24, 2008. The slips were signed by a physician’s assistant.
By letter dated June 3, 2008, OWCP advised appellant that it required additional factual
and medical evidence to determine whether she was eligible for compensation benefits. It asked
her to submit a comprehensive medical report from her treating physician describing her
symptoms and the medical reasons for her conditions and an opinion as to whether her claimed
conditions were causally related to her federal employment. OWCP advised appellant that all
medical reports submitted had to be signed or countersigned by a physician. It requested that she
submit the additional evidence within 30 days.
By decision dated July 15, 2008, OWCP denied appellant’s claim finding that she did not
submit medical evidence sufficient to establish that she sustained an injury in the performance of
duty on May 24, 2008. It stated that it had informed her that all medical evidence submitted had
to be signed or countersigned by a physician; however, the reports she provided were signed by a
physician’s assistant. OWCP further found that none of the reports contained a diagnosis of the
claimed conditions.
By letter dated September 11, 2008, appellant requested reconsideration. She stated that
her treating physician had co-signed the reports she submitted which were signed by physicians’
assistants. Appellant also stated that she was submitting a Form CA-16 report which contained
diagnoses for injuries she sustained during the May 24, 2008 work incident.
Appellant submitted a May 28, 2008 lumbar x-ray report from a radiologist, received by
OWCP on September 17, 2008, which indicated that she had mild dextroscoliosis of the lumbar
spine.
In a Form CA-16 dated August 12, 2008, received by OWCP on September 17, 2008,
Dr. Fred K. Hood, a Board-certified family practitioner, noted appellant’s history of injury
caused by slipping and falling on May 24, 2008 and indicated that she sustained right knee and
right shoulder sprains due to this employment-related activity. Appellant also resubmitted form
reports dated May 27 and 28, June 10 and July 3, 2008, which were co-signed by Dr. Hood.
By decision dated November 14, 2008, OWCP modified its July 15, 2008 decision,
finding that appellant submitted medical evidence sufficient to establish that she sustained injuries
to her right knee, right shoulder and right upper arm on May 24, 2008. It found, however, that
she did not sustain a low back injury as a result of the May 24, 2008 work incident.
By letter dated December 29, 2008, appellant requested reconsideration of the
November 14, 2008 decision.
Appellant submitted a July 10, 2009 treatment slip from Dr. Hood which indicated that he
was treating her for shoulder, knee and back pain. She also submitted several reports from a
physician’s assistant.
By decision dated January 21, 2009, OWCP denied modification of the November 14,
2008 decision.
2

In a January 27, 2009 report, Dr. Mitzi Clayton, a Board-certified family practitioner,
stated that she examined appellant after a fall on steps on May 24, 2008. She also examined her
on June 10 and July 3, 2008. Dr. Clayton noted complaints of low back pain, right knee pain and
right shoulder pain. She stated that on examination she detected a knot in the injured area of
appellant’s back and had her undergo x-ray testing. Dr. Clayton diagnosed back pain, diagnosis
code 724.2, with muscle spasms noted as being caused by the fall at work. She found no
documentation of any previous back-related injuries. Dr. Clayton referred appellant to a
neurologist for further evaluation and treatment.
On January 21 and February 9, 2009 appellant requested reconsideration.
By decision dated April 2, 2009, OWCP denied modification.
On April 2, 2009 appellant requested reconsideration.
In a July 15, 2009 report, Dr. Cedrella C. Jones-Taylor, a specialist in internal medicine,
reviewed a magnetic resonance imaging (MRI) scan dated July 13, 2009. She stated that the
MRI scan showed minimal degenerative wear and tear changes but no spinal cord or nerve root
compression. Dr. Jones-Taylor advised that there was evidence of degenerative disc disease at
the T1-2 or L1 levels, with no central canal stenosis or foraminal narrowing at any level and no
significant degenerative disc disease in the lumbar spine.
By decision dated September 24, 2009, OWCP denied modification.
By letter dated November 3, 2009, appellant requested reconsideration.
In an October 13, 2009 report, received by OWCP on November 13, 2009, Dr. Clayton
essentially reiterated her previously stated findings and conclusions. She stated that appellant
had been referred to a neurologist for further evaluation and treatment. Dr. Clayton advised that
appellant underwent an MRI scan of her back which showed significant injury sustained to the
T1-2/L1 areas of her spine; she asserted that appellant had minimal degenerative/wear and tear
changes due to her employment injury.
By decision dated January 15, 2010, OWCP denied modification, after merit review of
the claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,

2

Id. at §§ 8101-8193.

3

and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant claimed injury on May 24, 2008 when she slipped on water while descending
stairs and fell. The record establishes that she was seen at the Eagle’s Landing Family Practice
on May 28, 2008. Dr. Clayton, a Board-certified family practitioner, submitted several reports
that listed an accurate history of the incident at work. She noted that appellant was seen for low
back, knee and right shoulder pain. During examination a knot was felt in the area of the injured
back and an x-ray was performed. Dr. Clayton listed the diagnostic code of low back pain
(724.2) with muscle spasms noted. Appellant was subsequently seen on June 10 and July 3,
2008 with no relief and referred to consult a neurologist.
An MRI scan of appellant’s back was performed on July 13, 2009 by Dr. Jones-Taylor,
who reported that there was evidence of degenerative disc disease at T12/L1, no central canal
stenosis or foraminal narrowing at any level without significant evidence of disc disease.
Dr. Clayton followed up in an October 13, 2009 report, again addressing the history of injury,
findings on examination and stating that the MRI scan showed injury sustained to the T12/L1

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Id.

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

4

region of the spine. She attributed appellant’s minimal degenerative findings to the history of
injury.
The Board finds that, while the reports of Dr. Clayton and the Eagle’s Landing Family
Practice are not sufficient to establish appellant’s claim, they are sufficient to require further
development of the medical evidence. The evidence submitted provided an accurate history of
the May 24, 2008 incident together with findings from a contemporaneous physical examination
performed on May 28, 2008. While the listed diagnosis was low back pain (724.2), Dr. Clayton
advised that a knot was felt on examination of the back and that muscle spasms were noted.
Diagnostic testing was obtained that included x-rays and the July 13, 2009 MRI scan that showed
finding at T12/L1. Dr. Clayton reviewed the diagnostic tests and attributed the T12/L1
degenerative disc disease to the May 24, 2008 fall at work. While her opinion is not fully
rationalized in light of the year between the work incident to the diagnostic testing of July 13,
2009, the reports of Dr. Clayton generally support appellant’s claim of injury.7 The Board will
remand the case to OWCP to request clarification as to the diagnostic code provided, findings of
sprain or strain on examination and the nature of appellant’s low back condition. After such
further development as it deems appropriate, OWCP should issue a merit decision on appellant’s
claim of injury.
CONCLUSION
The Board finds that this case is not in posture for decision.

7

See John J. Carlone, 41 ECAB 354 (1989). The Board has held that a delay in diagnostic testing may diminish
the probative value of a medical opinion. Linda L. Mendenhall, 41 ECAB 532 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded in accordance with this
decision.
Issued: August 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

